Citation Nr: 0106283	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-15 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lattice 
degeneration of the right eye.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for a disability 
manifested by melena.

4.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression.

5.  Entitlement to an initial rating exceeding 10 percent for 
a disability manifested by mechanical low back pain, 
secondary to scoliosis.

6.  Entitlement to an initial rating exceeding 10 percent for 
coxa sultans, with trochanteric bursitis, of the right hip.

7.  Entitlement to an initial rating exceeding zero percent 
for carpal tunnel syndrome of the right wrist.

8.  Entitlement to an initial rating exceeding zero percent 
for myofascial syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
October 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


REMAND

A review of the record reveals that, per her request, the 
veteran was scheduled for a Travel Board Hearing that was to 
be conducted in Montgomery, Alabama, on January 10, 2001.  
She was advised, by letter dated on December 8, 2000, which 
was sent to the veteran's last known address, in Opelika, 
Alabama, of the date of the hearing, of her duty to show up 
for the hearing or timely request postponement of the 
hearing, and of the consequences of not reporting for the 
hearing:  Specifically, she was advised that, "[i]f you do 
not appear for your hearing, your case will be processed as 
if your hearing request has been withdrawn."  The cited 
language comes from the pertinent regulation, 38 C.F.R. 
§ 20.702(d), which addresses an appellant's failure to appear 
for a scheduled hearing before a Member of the Board, and 
mandates that no further request for a hearing will be 
granted in the same appeal unless such failure to appear was 
with good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following the failure to appear must be in writing, must be 
submitted no more than 15 days following the original hearing 
date, and must set forth the reason, or reasons, for the 
failure to appear at the originally scheduled hearing, as 
well as the reason, or reasons, why a timely request for 
postponement could not have been submitted.

The record further shows that the veteran failed to appear 
for the January 10, 2001, Travel Board Hearing.

On January 30, 2001, the Board received a telephone 
communication from the veteran's representative in Opelika, 
Alabama, to the effect that the veteran "wants to reschedule 
BVA hearing at the earliest date available."  The basis for 
the request was that the "[h]earing notice [was] not timely 
received."  This information is contained in a Report of 
Contact, VA Form 119, of the same date.

On careful review of the record, the Board notes that the 
address that was listed on the above VA Form 119 for the 
veteran is different from the one that was already of record:  
According to this new information, the veteran now resides in 
Holbrooke, New York, which brings up the question of whether 
the veteran was adequately notified in this case.  In this 
regard, it must be pointed out that the United States Court 
of Appeals for Veterans Claims has addressed the question of 
who's duty it is to inform VA of a veteran's new address:

In the normal course of events, it is the 
burden of the veteran to keep the VA 
apprised of his [or her] whereabouts.  If 
he [or she] does not do so, there is no 
burden on the part of the VA to turn up 
heaven and earth to find him [or her].  
It is only where a file discloses other 
possible and plausible addresses that an 
attempt should be made to locate him [or 
her] at the alternate known address ... .

Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As shown above, it is the veteran who has the responsibility 
of notifying VA of a change of address.  In this case, it 
appears that the notification of the date of the scheduled 
Travel Board Hearing was adequate, insofar as the RO sent 
notification to what appears to have been the last known 
address of the veteran at the time.  It also appears that 
what could be construed as the veteran's motion for a new 
hearing was untimely as well, since it was submitted after 
the expiration of the above-referenced 15-day period provided 
by regulation.  However, in light of the recent enactment of 
a new law re-defining and liberalizing VA's duty to assist 
claimants in the development of their claims, and in view of 
the veteran's reported claim that the notification from the 
RO was "not timely received," the Board has decided that, 
in fairness, the veteran should be provided another 
opportunity for a hearing before a Member of the Board.  The 
veteran should also be asked to indicate whether she prefers 
a Videoconference Hearing, or a Travel Board Hearing, and 
where she would like the hearing to take place.  (In this 
regard, it is noted that she initially elected to have a 
Videoconference Hearing, in November 1999, but more than a 
year later, in a VA Form 646 received at the RO in December 
2000, her representative asked for a Travel Board Hearing.)

On remand, the RO should also keep in mind the notification 
and duty to assist provisions contained in the above 
mentioned new law, which was enacted in November 2000, and is 
referred to as the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In view of the above, this case is remanded for the following 
action:

1.  The RO should contact the veteran to 
ascertain what type of hearing she would 
like before the Board, be it 
videoconference or a Travel Board 
hearing, and she should also be asked 
where she would like the hearing to take 
place, as it may be necessary to transfer 
her file to another regional office in 
association with this requested 
procedural development.

2.  The RO with jurisdiction over this 
case should then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

The veteran is reminded that she has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




